--------------------------------------------------------------------------------

Exhibit 10.14


First Amendment to Agreement
 
This First Amendment to the Agreement (“Amendment”) is entered into as of this
___ day of ______________, 2010 (the “Amendment Effective Date”), by and between
NBT Bancorp Inc. (the “Company”) and Martin Dietrich (“Executive”).
 
WHEREAS, the Company and Executive are parties to that certain Agreement dated
as of November 5, 2009 (the “Agreement”); and
 
WHEREAS, the Company and Executive desire to amend the Agreement as set forth in
this Amendment.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties hereby amend the Agreement as
follows:
 
3.        Term.  Section 3(b)(ii) of the Agreement is hereby deleted in its
entirety and replaced with the following:
 
As severance pay, an amount equal to the product of 2.99 multiplied by the
greater of the sum of your annualized salary for the calendar year in which the
change in control of the Company occurs, the maximum bonus that could have been
paid to you for such year if all applicable targets and objectives had been
achieved, or if no formal bonus program is in effect, the largest bonus amount
paid to you during any one of the three preceding calendar years.  No other
amounts will be included for purposes of determining the amount of severance
pay.


2.            Installment Payout.  Section 3€ of the Agreement is hereby deleted
in its entirety and replaced with the following:
 
The amounts described in this subsection will be paid to you in three equal
annual payments with the first payment to be made within 30 days of your
termination and the remaining two installments paid on the first business day in
January of each of the next two calendar years, provided that under no
circumstances will two payments be made during a single tax year of the
recipient.


3.            Except as set forth in this Amendment, the Agreement shall remain
unchanged and shall continue in full force and effect.


IN WITNESS WHEREOF, the undersigned have duly executed and delivered this First
Amendment to the Agreement, or have caused this Amendment to be duly executed
and delivered on their behalf.


 
 
[EXECUTIVE]
 
 
 
 
 
 
 
 
NBT BANCORP INC.
 
 
 
 
 
By:
 
 
Its:

 
 

--------------------------------------------------------------------------------